EXHIBIT 10.10
     In June 2005, Smith Micro Software, Inc. (the “Company”) entered into an
oral agreement with William W. Smith, Jr., Chief Executive Officer, pursuant to
which the Company agreed to a lifetime payment of $6,000 annually to Mr. Smith,
subject to annual increases of 5% in connection with his future retirement or
registration from employment from the Company. The agreement provides that the
Company may, at our option, discharge our obligations under the agreement by
purchasing a single premium annuity for the benefit of Mr. Smith, the estimated
cost of which was approximately $150,000. To date, the Company has not purchased
such an annuity.